UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7000



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERENCE JEROME RICHARDSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:00-cr-00383-REP-1)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Jerome Richardson, Appellant Pro Se. David John Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terence Jerome Richardson appeals the district court’s

order denying his motion for a new trial.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Richardson, No. 3:00-cr-00383-REP-1 (E.D. Va. Mar. 22, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -